Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed March 16, 2021 is acknowledged.  Claims 1, 5 and 12 are amended.  Claims 16-19 are added. Now, Claims 1-19 are pending.

2.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20201219) is/are removed/moot.

3.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Rejections - 35 USC § 112
4.	Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 12, the subscript “a” in formula (3) causes confusion because when a is 0, formula (3) would contain a moiety of -C(O)-NCO. It seems such a moiety 
	For the argument (Remarks, pge 9, 4th to 5th paragraphs), Examiner disagrees for the above reason.

Allowable Subject Matter
5.	Claims 1-11 are allowed.

6.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Phukan (US 2015 0011669) 
Phukan discloses a free-radical polymerizable hydrophilic silicone molecule represented by Formula 7, where R5 is (meth)acryl, R1 is alkoxy and 2 ≤ a+d ≤100.  ([0029] and [0035]) However, Phukan does not teach or fairly suggest d = 1 (corresponding to a single siloxane moiety in the presently claimed compound of Formula (1)). Especially, Examples 3, 8, etc. demonstrated silicone molecules containing plural siloxane moieties. 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 



klp
March 26, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765